Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered September 22, 1997, convicting him of grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was adequately apprised at the plea proceeding that the court would not be bound by its sentence promise and could impose a harsher sentence if, inter alia, he was arrested for another crime (see, People v Figgins, 87 NY2d 840). Consequently, the court providently exercised its discretion in denying his motion to withdraw his plea.
The defendant’s remaining contentions, including those in his supplemental pro se brief, are without merit. O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.